This writ of error was taken to a judgment for the defendant in an action to recover on demurrage charges for cars of the plaintiff which were loaded, held a number of days and then unloaded by the defendant. The rules on demurrage adopted by the State authority do not appear to cover demurrage for the particular facts as to loading and unloading cars shown in this case; but there were common counts in the amended declaration to which pleas were filed. The charges of the court contained statements of law that had reference to issues on counts of the declaration respecting claims of the plaintiff under demurrage rules which rules do not appear applicable to the facts shown.
The trial proceedings should have been upon the issues under the common counts of the declaration, without confusing proceedings on inappropriate counts.
  Reversed for appropriate proceedings. *Page 328
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.